


Exhibit 10.4


PROMISSORY NOTE




$200,000.00 (U.S.)
 
Texas
October 12th, 2010



FOR VALUE RECEIVED, this 12th, day of October, 2010 (“Effective Date”) the
undersigned, Minerco Resources, Inc., a Nevada Corporation (“Borrower”), 16225
Park Ten Place, Suite 500 Houston, Texas 77084, hereby promises to pay to the
order of Mainland International, Inc.,having its principal place of business at
7 New Road, Belize City, Belize, Central America, it’s successors and/or assigns
(“Lender”), the principal sum of TWO HUNDRED THOUSAND DOLLARS AND ZERO CENTS
($200,000.00), together with interest thereon (the “Debt”), at a rate equal to
the Stated Interest Rate specified below, in accordance with the following terms
and conditions:


1.  Reason for Debt.  Borrower has incurred this debt, for the agreed period of
time as defined in Section 3 herein, as a result of Lender’s continued financial
support to cover on going short-term working capital needs and operational
expenses which have been previously paid for by Lender on behalf of and for the
benefit of Borrower prior to the effective date of this Promissory Note.
2. Stated Interest Rate. The principal sum outstanding hereunder ($200,000.00)
shall bear a single, simple fixed interest at a rate of Zero per cent (0%) for
the Term as defined in Section 3 of this Promissory Note (the “Stated Interest
Rate”)


3. Term. The Debt shall be due and payable on demand.


4. Interest payments. Interest shall become due and payable at the time of
repayment of the debt referred to herein.


5. Prepayments. Payments of principal hereof may be made at any time by
Borrower, or from time to time, in whole or in part, without penalty.


6. Events of Default; Acceleration. The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder, and upon such
Event of Default, the entire principal balance outstanding hereunder, together
with all accrued interest, and any other amounts due hereunder, at the election
of Lender shall become immediately due and payable upon the occurrence of any of
the following events:


(a) Nonpayment of principal and accrued interest within ten (10) days after the
expiration of the Term, as defined in Section 3 herein, shall become due and
payable hereunder;


(b) The failure of Borrower to comply with any provision of this Note;


(c) The making by the Borrower of an assignment for the benefit of other
creditors; or


      (d) The filing of a bankruptcy petition by the Borrower, or the filing of
an involuntary bankruptcy petition or receivership relating to the Borrower.



 
 

--------------------------------------------------------------------------------

 

7. Waivers; Remedies Cumulative Borrower waives presentment, demand and notice.
The parties acknowledge and agree that the rights and remedies of the parties to
this Note are cumulative and not alternative. The parties also agree that
neither any failure nor any delay by any party in exercising any right, power or
privilege under this Note will operate as a waiver of any such right, power or
privilege, and no single or partial exercise of any such right power or
privilege shall preclude any other or further exercise of such right, power or
privilege, or the exercise of any other right, power or privilege.


8. Costs of Collection. Borrower agrees to pay all costs of collection,
including Lender’s reasonable attorney’s fees and costs of collection.


9. Place of Payment. All payments hereunder shall be made to such address as may
from time to time be designated in writing Lender or in person to Lender.


10. No Waiver by Lender. No delay or failure of Lender in exercising any right
hereunder shall affect such right, nor shall any single or partial exercise of
any right preclude further exercise thereof.


11. Choice of Law; Venue; Jurisdiction; Attorneys’ Fees. The parties acknowledge
and agree that this Agreement has been made in Texas, and that it shall be
governed by, construed, and enforced in  accordance with the laws of the State
of Texas, without reference to its conflicts of laws principles.  The parties
also acknowledge and agree that any action or proceeding arising out of or
relating to this Agreement or the enforcement thereof shall be brought in the
Harris County Superior Court, and each of the parties irrevocably submits to the
exclusive jurisdiction of that Court in any such action or proceeding, waives
any objection the party may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of such action or proceeding shall be
heard and determined only in that Court, and agrees not to bring any action or
proceeding arising out of or relating to this Agreement or the enforcement
hereof in any other court.  The parties also acknowledge and agree that either
or both of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained agreement between the parties
irrevocably to waive any objections to venue or convenience of forum, or to
personal or subject matter jurisdiction.  The parties also acknowledge and agree
that any action or proceeding referred to above may be served on any party
anywhere in the world without any objection thereto.  The parties also
acknowledge and agree that the prevailing party in any such action or proceeding
shall be awarded the party’s reasonable attorneys’ fees and costs (including,
but not limited to, costs of court).


12. Amendment. No amendment, modification, change, waiver, release or discharge
hereof and hereunder shall be effective unless evidenced by an instrument in
writing and signed by the party against whom enforcement is sought.


13. Entire Agreement. The parties acknowledge and agree that this instrument
constitutes and contains the entire agreement between the parties concerning the
subject matter and contents of this Note; that no promise, inducement or
agreement not herein expressed has been made; and that this instrument
supersedes all prior negotiations, proposed agreement, or understandings, if
any, between the parties concerning any of the provisions or contents of this
Note.


14. Headings. The section and subsection headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Note.


15. Severability. If any provision hereof is invalid or unenforceable, the other
provisions hereof shall remain in full force and effect and shall not be
strictly construed against the drafter of this Note.
 
 

 

 
 

--------------------------------------------------------------------------------

 

16. Binding Nature. The provisions of this Note shall be binding upon Borrower
and the personal representatives, heirs, successors or assigns of Borrower, and
shall inure to the benefit of Lender and any subsequent holder of all or any
portion of this Note, and their respective heirs, successors or assigns.


17. Fair Meaning. The parties acknowledge and agree that the wording of this
Note shall be construed as a whole according to its fair meaning, and not
strictly for or against any of the parties to this Note, including the party
responsible for drafting this Note.


18. Counterparts. The parties acknowledge and agree that this Note may be
executed in one or more counterparts with the same effect as if the signatures
to each counterpart were upon a single instrument, and that all such
counterparts taken together shall be deemed an original of this Note. The
parties also agree that delivery of an executed counterpart of this signature to
this Note by telecopy/facsimile shall be effective as delivery of a manually
executed counterpart of this Note.


19. Assignment. This Note and the rights and obligations hereunder shall be
assignable by Lender without the prior consent of Borrower.


IN WITNESS WHEREOF, the parties have executed this note as of the date first set
forth at the top of page 1 of this Note.




Borrower:
Minerco Resources, Inc., a Nevada Corporation






By:      V. SCOTT VANIS
V. Scott Vanis
Its:      Chief Executive Officer








Lender: Mainland International, Inc.


By: MICHAEL MARTINEZ
Michael Martinez
Its:      President
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
